Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 12/14/2021 is acknowledged.
Claims 13-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 2, line 2, “two laser energy pixel” should read “two laser energy pixels”.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 4, recites "a build surface".  It is not clear if this build surface is the same build surface as the one recited earlier in the claim or not.  For the purpose of examination, claim 1, line 4, reads on "the build surface".  Dependent claims fall herewith.
Claim 12, line 3, recites "the offset".  The term is not previously used in this claim or its parent claims(s), and does not have proper antecedent basis, making it unclear what structure is being referenced.  For the purpose of examination, it is assumed claim 12 depends from claim 11, thus providing proper antecedent basis for the term. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Philippi (WO2017/108762, listed on the IDS filed 12/18/2020 and with text citations to English language equivalent US PG Pub 2018/0361728), in view of Nagano (US PG Pub 2003/0052105).
Regarding claim 1, Philippi teaches an additive manufacturing system (Figs. 1-2) comprising: 
a build surface (7 in Fig. 1);
a laser energy source (21 in Fig. 1 and para. 0038) 
an optics assembly (20 in Fig. 1) movable relative to the build surface (para. 0040) and configured to direct laser energy from the laser energy source towards the build surface (as shown in Fig. 
a laser source position detector (30, 31 in Figs. 1-2) comprising: 
an aperture (43 in Fig. 2) sized and shaped to permit laser energy from one laser energy pixel of of the laser energy source to pass through the aperture (last sentence of para. 0045), and 
a sensor (41 in Fig. 2) configured to detect the laser energy from the laser energy pixel after passing through the aperture (as shown in Fig. 2b); and 
a controller operatively coupled to the optics assembly and the sensor (29, 32 in Fig. 1), wherein the controller is configured to move the optics assembly relative to the aperture to scan the laser energy pixel across the aperture (paras. 0021, 0036, 0039), and to determine a position of the laser energy pixel relative to a reference position of the optics assembly (paras. 0014, 0020).
Philippi does not teach that the system comprises a plurality of laser energy sources, and instead teaches a single laser energy source. 
However, Nagano teaches an AM system comprising a plurality of laser energy sources (source 22 in Fig. 20 comprises a plurality of laser energy sources 560 per Fig. 24 and para. 0171) with an optics assembly (as shown in Fig. 20) configured to form an array of laser energy pixels on the build surface (paras. 0022 and 0172).
Nagano teaches that the use of a plurality of laser energy sources provides high speed manufacturing with a high degree of precision and spatial resolution (paras. 0015, 0019).
In view of Nagano’s teachings, one of ordinary skill in the art at the time of filing would have modified Phillipi’s apparatus to utilize a plurality of laser energy sources rather than a single laser source to predictably improve manufacturing speed and precision.
Regarding claim 2, Philippi teaches the optics assembly is moveable relative to the laser array position detector to scan at least two laser energy pixels of the array of laser energy pixels across the aperture (para. 0040), and wherein the controller is configured to determine a position of each of the at least two laser energy pixels relative to the reference position (paras. 0014, 0020).  
Regarding claim 3, Philippi teaches the controller is configured to determine an orientation of the array of laser energy pixels relative to a reference orientation of the optics assembly based on the positions of the at least two laser energy pixels (paras. 0014, 0020).    
Regarding claim 4, Philippi teaches the optics assembly is movable relative to the laser array position detector to scan each laser energy pixel of the array of laser energy pixels across the aperture (para. 0040), and wherein the controller is configured to determine a position of each laser energy pixel relative to the reference position (paras. 0014, 0020).    
Regarding claim 5, Philippi teaches the aperture (43) is formed in a plate (31 in Figs. 1-2) positioned substantially level with the build surface (as shown in Fig. 1).  
Regarding claim 6, Philippi teaches the aperture is defined by a tube (43 is a tube as shown in Fig. 2b) mounted within a free space within a build volume of the additive manufacturing system (as shown in Figs. 1-2a).  
Regarding claim 7, Philippi teaches the aperture defines an elongated channel extending towards the sensor (as shown in Fig. 2b).  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Philippi in view of Nagano, as applied to claim 1 above, further in view of Tang (US Patent 6,646,728).
Regarding claims 8-9, Phillipi and Nagano do not teach these features.
However, Tang teaches an AM system (abstract) with a laser position detector (Fig. 7) comprising a partial pass filter (62) positioned between an aperture (54) and the position sensor (58) for prevention of spurious readings from light at undesired wavelengths (col. 8, lines 22-26).
In view of Tang’s teachings, it would have been obvious to one of ordinary skill in the art to add a filter positioned between the aperture and the position sensor in Phillipi’s apparatus to predictably prevent spurious readings from light at undesired wavelengths which could interfere or affect the accuracy of the calibration.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Philippi in view of Nagano, as applied to claim 1 above, further in view of Small (US PG Pub 2018/0281067).
Regarding claims 10-11, Philippi and Nagano do not explicitly teach these features.

Small teaches that this position detector allows for in-situ, dynamic drift monitoring and calibration of position errors even when print material covers the build surface (paras. 0040, 0045).
In view of Small’s teachings, it would have been obvious to one of ordinary skill in the art to combine Small’s laser position detector comprising a visual reference target and a sensor configured to detect the visual reference target with Philipi’s apparatus to predictably obtain the functionality and benefits taught by Small and cited above, especially for applications involving nonreflective print material over the build surface.
Regarding claim 12, Philippi and Nagano do not explicitly teach these features.
However, Small teaches a second sensor (656 in Fig. 6) is configured to determine a position of a target feature on the build surface (para. 0043), and wherein the controller is configured to use the offset to move the optics assembly to position the array of laser energy pixels relative to the target feature (para. 0044).
Small teaches that this position detector and second sensor allow for in-situ, dynamic drift monitoring and calibration of position errors (paras. 0040, 0044).
In view of Small’s teachings, it would have been obvious to one of ordinary skill in the art to combine Small’s laser position detector comprising a second sensor configured to determine a position of a target feature on the build surface with Philipi’s apparatus to predictably obtain the functionality and benefits taught by Small and cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745